Citation Nr: 1828428	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include only a heart murmur.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease and coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before a Decision Review Officer in a July 2011 hearing and before the undersigned Veterans Law Judge (VLJ) in a June 2016 hearing.  This case was previously before the Board in October 2016, when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran initially filed a claim to establish service connection for a heart condition.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  

In a February 2018 Statement in Support of Claim, the Veteran wrote that his claim was no longer for service connection for coronary artery disease, but for a heart murmur.  In light of the Veteran's statement and the diagnoses of record, the Board has split the Veteran's claim for a heart condition into two issues, for only a heart murmur and for coronary artery disease and coronary artery bypass graft, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in an April 2018 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current heart condition, to include only a heart murmur, is etiologically related to active service.

2.  A preponderance of the evidence is against a finding that the Veteran's current heart condition, to include coronary artery disease and coronary artery bypass graft, is related to his active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a heart condition, to include only a heart murmur, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for a heart condition, to include coronary artery disease and coronary artery bypass graft, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including cardiovascular diseases, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

As there is considerable overlap in the applicable evidence for the Veteran's claims of entitlement to service connection for different heart conditions, the Board will discuss the claims together.

In this case, the Veteran has asserted that his current heart murmur was the result of an injury, event, or illness during active service.  The Board has reviewed the Veteran's service treatment records (STRs), and, on his May 1975 Report of Medical Examination for separation, a grade 1-2/6 systolic murmur was identified at the left second intercostal space with radiation to the carotids.  This murmur was not identified upon entrance.

In a March 2017 VA examination report, the Veteran was diagnosed with coronary artery disease and coronary artery bypass graft.  The examiner opined that it was less likely than not that these conditions were incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran's medical record was silent for the diagnosis of a heart disease.  The examiner noted that any heart disease would have been expected to have been identified on the multiple cardiac imaging procedures the Veteran had over the past 17 years.  

The examiner further noted that the Veteran's STRs did not indicate any complaints, diagnosis, or treatment for a heart condition and that the claim for service connection for coronary artery disease and coronary artery bypass graft lacked substance.  The VA examiner reported that the Veteran's separation examination did note a systolic ejection murmur not present on his entrance examination.  The examiner further noted that this murmur was present on several, but not all, subsequent examinations by cardiologist and other practitioners.  The VA examiner reported that the clinical significance of the murmur was not addressed in the record.  Further, the examiner opined that there was no direct connection between coronary artery disease and coronary artery bypass graft to service or to the murmur.  The Board notes that the VA examiner never opined as to whether the Veteran's murmur was etiologically related to active service.

In a subsequent May 2017 VA addendum opinion, the examiner noted that the Veteran was diagnosed with coronary artery disease and coronary bypass graft and that neither of these conditions was a congenital defect or disease.  The examiner explained that the Veteran's heart murmur was a functional murmur, with no corresponding finding on an echocardiogram.  The examiner reported that the heart murmur was intermittent because it was not structural, but was functional and flow-related.  The examiner opined that it was less likely than not that the Veteran's coronary artery disease and coronary artery bypass graft were incurred in or related to active service.  The examiner noted that the rationale was the same as in the previous March 2017 VA examination report.  The Board notes that, similarly to the March 2017 opinion, the examiner never opined as to whether the Veteran's murmur was etiologically related to active service.

In a January 2018 Disability Benefits Questionnaire, the Veteran's private physician diagnosed the Veteran with an acute, subacute, or old myocardial infarction, coronary artery disease, valvular heart disease, and a heart murmur.  In a subsequent letter, the private physician wrote that in his professional opinion, the Veteran's current murmur was the same as what was described on his May 1975 Report of Medical Examination.  

Concerning the claim for a heart murmur, weighing the conflicting evidence, the Board finds that the January 2018 opinion, from the Veteran's private physician, finding a nexus between his current murmur and the murmur listed on his 1975 Report of Medical Examination, combined with the credible lay statements and testimony, are of at least equal probative value to the March 2017 and May 2017 VA examiners' negative nexus opinions.  The Board notes that the VA negative opinions never discussed whether the Veteran's heart murmur was etiologically related to active service, just that his coronary artery disease and coronary artery bypass graft were not related to active service. 

The Board thus finds that it is at least as likely as not that the Veteran's heart condition, to include only a heart murmur, is etiologically related to active service.  Accordingly, the criteria for service connection for that claim have been met, and the claim is granted.  Additionally, based on the above analysis, the preponderance of the evidence is against the claim for service connection for a heart condition, to include coronary artery disease and coronary artery bypass graft, and the claim must be denied.  38 U.S.C. § 5107(b).  The Board notes that the Veteran no longer contends that these conditions are related to his active service.


ORDER

Entitlement to service connection for a heart condition, to include only a heart murmur, is granted.

Entitlement to service connection for a heart condition, to include coronary artery disease and coronary artery bypass graft, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


